DETAILED ACTION
Claims 1-23 are pending. Claims 1, 3, 6, 7, 9-11, 13, 14, 16-20, and 23 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 2, 2021.  As directed by the amendment: claims 1, 3, 6, 7, 9-11, 13, 14, 16-20, and 23 have been amended.  Thus, claims 1-23 are presently pending in this application.
Applicant’s amendment to the drawings and specification has overcome most of the drawing objections, however, one still remains.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to Fig. 3 are fully supported by the specification as filed.  The examiner respectfully disagrees.  The arrows added are at a particular angle that is not described in the specification.  The specification describes that the jets are tangential to the webs (which are offset from the center) and are also 

    PNG
    media_image1.png
    820
    522
    media_image1.png
    Greyscale

Applicant argues that Shibazaki does not teach that the spinning device chamber comprises an introducer nozzle integral therewith and that the introduce nozzle defines 
Applicant has pointed to Figs. 1 and 2 and “the remainder of the application as filed” for support for the amendments.  None of the introducer nozzles in Figs. 4-10 include anything that look like an aperture.  Indeed, Fig. 10 merely includes two flat surfaces.  Furthermore, Figs. 1 and 2 do not depict that the components are “integral” with one another, but rather depict at best that the components are next to each other.  If Applicant has specific areas of the specification that support the amendments, the Applicant is invited to provide specific citations to these areas.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of air jets oriented in a direction substantially tangential to the webs must be shown or the feature(s) canceled from the claim(s).  Fig. 3 includes numerals 44, 48 which correspond to a plurality of jets, however the arrows point to the outer circumference of chamber 40.  There is no structure to indicate at what angle the jets are located or how 
The amended drawings will not be entered.  The amendments to the drawings 12A and 12B would be acceptable if separately submitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that “the air spinning device chamber comprises an introducer nozzle integral therewith”.  There is no support for this language or concept in the specification as filed.  Applicant cites Figs. 1 and 2 and “the remainder of the application as filed” for support for this amendment.  Figs. 1 and 2 depict that these components are next to one another but does not depict that they are “integral” with one another.  The specification states that bringing the inlets close to the center would be helpful (para. 0074) but does not describe making the components integral with one another. Claim 1 also recites that the introducer nozzle defines an “enclosed aperture”.  There is no support for this language.  Each embodiment of the introducer nozzle includes a channel (and is described as such) with possibly two walls, but in some embodiments, no walls (see Fig. 10).  It is unclear which of these could be considered “enclosed”.  
Claim 10 recites that the insertion channels are “substantially flat” however the specification only provides for “flat insertion channels” (para. 0051).  Substantially flat 
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “said plurality of jets of air are both directed . . .”  Plurality can include more than two jets, so it is unclear what the meaning of “both” is in the claim.  Does the Applicant intend to limit the number of jets to two?  Or should the term “both” be changed?
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al. (US 4711080) in view of Morihashi et al. (US 5107671) (submitted by Applicant).
Regarding claim 1, Shibazaki describes a Drawing and spinning apparatus of mixed yarns for air spinning machines with multiple feeds (see Fig. 8), comprising:
at least a first and a second introducer element (flyer frames supply the rovings, col. 4, ll. 4-6), independent of each other, so as to be able to feed simultaneously at least two separate webs of textile fibre (see Fig. 8 for example showing R1 and R2);
an air spinning device (nozzle N1, N2) suitable to spin said webs of textile fibre;
an air spinning device chamber (passages 6, 7) for interweaving said webs of textile fibres, wherein the air spinning device comprises an introducer nozzle (guide 13, Fig. 6c, 7) integral therewith (is part of the same spinning apparatus and therefore is integral with each of the pieces of the drawing and spinning apparatus), the introducer nozzle defining an enclosed aperture (is an enclosed structure in the same sense as in the application, see Figs. 4-10 of the present application in which “enclosed” apertures are shown) structure to:
receive the webs from a drawing device (rollers 2, 4 and apron 3), therein the introducer nozzle (13) is placed between the drawing device (2, 4, 3) and the air 
wherein said spinning chamber comprises a plurality of jets (air spouts 8, 9) of air oriented in a direction substantially tangential to the webs in input to the spinning chamber (send air in opposite direction to force yarn to rotate, col. 3, ll. 5-10, furthermore is “substantially tangential” inasmuch as claimed and depicted), so as to interweave said webs and obtain a single yarn (yarn Y) in output from the spinning chamber (6, 7); and 
wherein, with respect to a cross-section plane perpendicular to said longitudinal feed direction, groove bottoms of each of said two insertion channels (23b) are aligned (aligned is a broad term, which could mean parallel, at the same height, at the same angle, or other meanings) along a segment (the segment can be anywhere, it is not tied to any structure of the claimed invention) which is offset by an eccentricity with respect to a geometric centre of the spinning chamber (the segment can be offset to any degree), through which a symmetry axis of the spinning chamber passes, said eccentricity being less than 5% of a maximum diameter of the spinning chamber (see annotated enlarged portion of Fig. 7 below).
Shibazaki does not explicitly describe the different locations of the segment.  As shown in the annotated Fig. 7 below, the segment can be moved in any location because it is not tied to any structure of the apparatus.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant 
Shibazaki does not explicitly describe that there are two introducers. 
In related art, Morihashi shows two introducers 8b and 8a.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Shibazaki to include two introducers in order to maintain a separate of the rovings so they could be twisted together in a particular manner at the twist point thereby providing consistent coloring and twist orientation.

    PNG
    media_image2.png
    645
    700
    media_image2.png
    Greyscale


Regarding claim 3, the apparatus of Shibazaki as modified includes wherein said eccentricity is equal to 0 (again, the segment can be located at any location), so that the groove bottoms of the insertion channels (23b) and the geometric centre of the spinning chamber (6, 7) are aligned with each other (the term “aligned” is a broad term, the bottoms of the channels are aligned with the center of the chambers are aligned with the bottom grooves because the grooves orient the rovings to the chambers, for example as seen in Fig. 7).  
Regarding claim 4, the apparatus of Shibazaki as modified includes wherein a radial distance between the geometric centre of the spinning chamber (6, 7) and each groove bottom is equal, so that said groove bottoms (23b) are equidistant with respect to said geometric centre (as shown in Fig. 6c the grooves 23b are the same and on either side of groove 23a, as shown in Fig. 7 the guide 13 is not angled with respect to 6, 7 and therefore the distance between the center and the groove bottoms is equal).
Regarding claim 6, the apparatus of Shibazaki as modified includes wherein said radial distance is such that each of said groove bottoms (of 23b) is tangentially aligned with a corresponding air jet of the plurality of jets of air (air jets pass the air in jets around the chamber such that at least at one point the air jets with be tangential to the groove bottoms).  


    PNG
    media_image3.png
    260
    473
    media_image3.png
    Greyscale

Regarding claim 9, the apparatus of Shibazaki as modified includes wherein the insertion channels (23b) are substantially parallel to said longitudinal feed direction (see Fig. 6c below).  

    PNG
    media_image4.png
    218
    371
    media_image4.png
    Greyscale

Regarding claim 10, the apparatus of Shibazaki as modified includes wherein the insertion channels (23b) of the introducer nozzle (13) are substantially flat (23b, has flat 

    PNG
    media_image5.png
    510
    677
    media_image5.png
    Greyscale

Regarding claim 11, the apparatus of Shibazaki as modified includes wherein said plurality of jets of air (8, 9) are both directed in a tangential direction towards the centre of the spinning chamber (send air in opposite direction to force yarn to rotate, col. 
Regarding claim 12, the apparatus of Shibazaki as modified includes wherein the drawing device (2, 4, 3) comprises a plurality of pairs of drawing cylinders (2, 4), in series with each other, suitable to perform a progressive drawing of each web simultaneously intercepted thereby (fully capable of drawing each web).  
Regarding claim 14, the apparatus of Shibazaki as modified includes wherein the drawing device comprises at least one dual channel condenser (guide 12), comprising a pair of channels (grooves 19b), each channel housing and guiding one of said webs in the longitudinal feed direction (see for example Fig. 8), limiting an excursion of the webs in a transverse direction (the walls of the grooves limit transverse movement of the webs), perpendicular to said longitudinal feed direction. 
Regarding claim 15, the apparatus of Shibazaki as modified includes wherein the dual channel condenser (12) is placed on a centreline (see Fig. 8 for location) between at least one pair of drawing cylinders (2, 4), each acting on a respective web.
Regarding claim 16, the apparatus of Shibazaki as modified includes wherein each channel of the condenser is self-threading (each channel is open and therefore is self-threading), and comprises a seat (lower portion of channel) having a first input section (see annotated Fig 6b), perpendicular to the longitudinal feed direction to facilitate insertion of the web, and a second retention section (see annotated Fig. 6b, wall), directed in the transverse direction, perpendicular to the first input section (is perpendicular), so as to limit the transverse distance of the web with respect to a 

    PNG
    media_image6.png
    371
    552
    media_image6.png
    Greyscale

Regarding claim 18, Shibazaki as modified describes a drawing and spinning method of mixed yarns for air spinning machines with multiple feeds comprising the steps of: providing the drawing and spinning apparatus according to claim 1 (see claim 1 above); preparing at least two webs of textile fibres (rovings R1, R2), to be fed by at least a respective first introducer element and the second introducer element (as modified includes introducer elements), upstream of the air spinning device (N1, N2); drawing said webs, separated from each other (see Fig. 8), with pairs of drawing cylinders (2, 4) suitable for performing a progressive drawing of each web simultaneously intercepted thereby; and feeding said webs drawn and separate from each other (are separate during feeding, see Fig. 8) into the spinning chamber (6, 7) of 
Regarding claim 19, the method of Shibazaki as modified includes wherein said at least two webs of textile fibres (R1, R2) are the same quality, color or material (wound fibers may be synthetic fibers, col. 2, ll. 60-64).  
Regarding claim 20, the method of Shibazaki includes wherein said at least two webs of textile fibres (R1, R2) are different from each other in terms of quality, colour, and/or material (different colors, col. 5, ll. 12-17).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al. (US 4711080) in view of Morihashi et al. (US 5107671) and Schneider et al. (US 20170073851).
Regarding claim 13, the apparatus of Shibazaki as modified includes the plurality of pairs of drawing cylinders (roller pairs 2, 4).
The apparatus of Shibazaki as modified does not explicitly describe a drive cylinder and an idler cylinder per pair.  
In related art for drawing systems Schneider describes a drawing system that includes drive cylinders 3, 5, 7 and rollers 4, 6, 8 which are drive via the rollers 3, 5, 7 (see para. 0022).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers of Shibazaki to include the structure of Schneider so that the device can perform drafting as intended, and so that the rollers do not need to be constantly adjusted.  That is, if the upper and lower rollers .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al. (US 4711080) in view of Morihashi et al. (US 5107671) and Sawhney (US 5531063).
Regarding claim 17, the apparatus of Shibazaki as modified includes wherein the drawing device comprises a plurality of pairs of drawing cylinders (roller sets 2, 4), arranged in series along the longitudinal feed direction (see Fig. 5a), each pair of drawing cylinders being provided with a dual channel condenser (guide 11, guide 12).
Shibazaki does not explicitly describe wherein a second retention section of each pair of drawing cylinders is lower than a corresponding second retention section of a previous pair of drawing cylinders along said longitudinal feed direction.
In related art for drawing apparatuses, Sawhney describes a similar apparatus where the rollers are progressively lower than the previous roller and lower than the “second retention section” which is interpreted as the top surface of the condensers.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the apparatus of Shibazaki to orient the device in a cascading line in order to take advantage of gravity so that the rovings, slivers, and eventually yarn can move continuously and consistently toward a winding mechanism.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al. (US 4711080) in view of Morihashi et al. (US 5107671) and Xue et al. (US 20170268134).

In related art, Xue describes a similar device that include rovings that are fed into the first stage drafting area by the back rollers at different speeds (para. 0142) which provides asynchronously drafted ratios of the rovings (para. 0143).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Shibazaki to include the different drafting ratios as described in Xue in order to accurately control the linear density change and to accurately control color change in the yarn for constantly reproducibility (see abstract). 
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morihashi et al. (US 5107671) in view of Shibazaki et al. (US 4711080).
Regarding claim 1, Morihashi describes a Drawing and spinning apparatus of mixed yarns for air spinning machines with multiple feeds (see Fig. 5), comprising: at least a first and a second introducer element (guide elements 8a, 8b), independent of each other, so as to be able to feed simultaneously at least two separate webs of textile fibre (see Fig. 5 depicting separate slivers S1 and S2); an air spinning device (twisting device 33) suitable to spin said webs of textile fibre; 
an air spinning device chamber for interweaving said webs of textile fibres (interior of 33), wherein the air spinning device chamber comprises an introducer nozzle (see annotated portion of Fig. 5 below) integral therewith (is part of the same spinning 
receive the webs from a drawing device (draft device 1), wherein the introducer nozzle is placed between the drawing device (1) and the air spinning device (33), wherein the introducer nozzle comprises two insertion channels (see annotated portion of Fig. 5 below) to introduce the webs inside the spinning chamber (interior of 33) in a longitudinal feed direction (fed toward 33); wherein said spinning chamber comprises a plurality of jets (feed pipe 35) of air oriented in a direction substantially tangential to the webs in input to the spinning chamber (for twisting the webs), so as to interweave said webs and obtain a single yarn (yarn Y3, Fig. 6) in output from the spinning chamber; and wherein, with respect to a cross-section plane perpendicular to said longitudinal feed direction, groove bottoms of each of said two insertion channels (see Fig. 5) are aligned (aligned is a broad term, which could mean parallel, at the same height, at the same angle, or other meanings) along a segment (the segment can be anywhere, it is not tied to any structure of the claimed invention) which is offset by an eccentricity with respect to a geometric centre of the spinning chamber (the segment can be offset to any degree) which is offset by an eccentricity with respect to a geometric centre of the spinning chamber (the segment can be offset to any degree), through which a symmetry axis of the spinning chamber passes, said eccentricity being less than 5% of a maximum diameter of the spinning chamber (see annotated enlarged portion of Fig. 5 below with segments).

Morihashi does not explicitly describe that there are multiple jets.  In related art for drafting devices, Shibazaki describes a similar twisting device N1, N2 that includes multiple jets 8, 9.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Morihashi to include multiple jets in order to provide jets of air that can let oppositely rotating air streams act on the yarn in the yarn passages (Shibazaki, col. 3, ll. 4-10).

    PNG
    media_image7.png
    474
    837
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    483
    817
    media_image8.png
    Greyscale

Regarding claim 8, the device of Morihashi includes wherein with respect to a cross-section plane perpendicular to the longitudinal feed direction (direction of strands), the cross-section of the insertion channels, at the spinning chamber, has a triangular profile converging at said groove bottoms (see annotated Fig. 5 above, the channels are triangular).  
The device of Morihashi does not explicitly describe that the grooves are rounded.
In related art for drafting components, Shibazaki describes a guide 13 that includes a rounded bottom portion (see Fig. 6c, Shibazaki).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the grooves of Morihashi to be rounded as shown in Shibazaki in order to reduce the chance of the strands breaking during formation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732